Citation Nr: 1725341	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  08-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg disability, characterized as bone spurs.

2.  Entitlement to a compensable rating for a skin disability, characterized as dermographism.

3.  Entitlement to a rating in excess of 10 percent for a back disability, characterized as degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to August 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines.  Jurisdiction is with the RO in Pittsburgh, Pennsylvania. 

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in September 2009.  A transcript of the hearing is of record.

In a March 2016 decision, the Board reopened the Veteran's service connection claim for right leg bone spurs and denied his claim of service connection for a left hip disability.  Further, the issues of entitlement to service connection for right leg bone spurs and entitlement to increased ratings for a lumbar spine disability and a skin condition were remanded for further development.  After further development, these issues on appeal are ready for adjudication.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's right leg disability is related to active duty service.  

2.  Throughout the period on appeal, the Veteran's skin disability is manifested by symptoms covering less than 5 percent of the exposed area and less than 5 percent of the entire body without intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  The Veteran's back disability has been characterized by pain during physical activity and some spasm; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right leg disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  The criteria for a compensable rating for a skin disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7806 (2016).

3.  The criteria for a rating in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected skin and back disorders.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Skin Disorder

In this case, the Veteran's skin disorder, which has been diagnosed as dermographism, is currently rated at 0 percent under 38 C.F.R. § 4.118, DCs 7806.  Under this diagnostic code, the next higher 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Additionally, in a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

After a review of the evidence of record, the Board determines that a compensable rating is not warranted.  Specifically, in October 2005, the Veteran's treating VA physician noted that he did not have any new large lesions.  He also documented a scar on the crown of the Veteran's head and seborrheic keratosis on his right check.  In October 2006, the Veteran had a 1 cm lesion and a 3x2 cm lump on his head.  

Further, from 2010 to 2016, the Veteran had numerous medical evaluations and his treatment records do not report any significant skin issues.  Moreover, while the Veteran's treatment records report that he had intermittent use of over-the-counter medications such as Benadryl and Zyrtec, there is no indication that he used any corticosteroids, topical or otherwise, on a continuous or near-constant basis at any point during the time on appeal. 

Based on the foregoing evidence, the Board finds that a compensable rating is not warranted for the Veteran's dermographism on a schedular basis.  The Board acknowledges the Veteran's contention that his condition is painful and reoccurring.  However, the evidence does not show any clinically observable symptoms.  Further, while the records report that the Veteran had brief use of over-the-counter medications, the Veteran did not have intermittent use of an immunosuppressive or corticosteroidal treatment at any point during the period on appeal.  

The Board has also considered all potentially applicable diagnostic codes that rate his dermographism.  Specifically, the Board has considered whether a higher rating is appropriate under DCs 7800 through 7805, which compensates for scarring.  38 C.F.R. § 4.118.  However, the objective evidence medical evidence from the Veteran's VA treatment and examination records do not reflect that the Veteran has any identifiable scarring that would warrant a compensable rating.  

Back Disability

The Veteran currently receives a 10 percent disability rating for his service-connected back disability under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbar strains).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 20 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. 
38 C.F.R. § 4.71a, DCs 5003, 5242 (2016).

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2 (2016).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1 (2016).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at a VA examination in June 2006, the Veteran indicated that his back hurts every day and which impairments with sitting, driving, and sleeping.  Upon examination, his range of motion was characterized by 80 degrees of flexion and a combined range of motion of 215 degrees.  The Veteran reported minimal pain on movement.  Similarly, in a September 2006 VA examination, the Veteran stated that his back symptoms are characterized by pain and numbness.  Upon examination, his range of motion was characterized by 90 degrees of flexion and a combined range of motion of 210 degrees.  He did not have any pain on palpitation.  

Additionally, throughout the period on appeal, the Veteran's VA treatment records do not report any limitation of motion that would warrant a higher rating.  Specifically, in September 2009, the Veteran's treating physician noted that the Veteran's "back pain has been stable and he has very little problems on a daily basis."  In January 2007, while the Veteran reported significant back pain, his physician indicated that he was not in any apparent distress and did not need any assistive devices to ambulate.  Moreover, the Veteran stated that he had pain and numbness at an evaluation in April 2007, however, his physician noted that his "pain has been much better since he has been getting more regular sleep and since he began exercises and stretching."  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07   (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  In this regard, while the veteran exhibited intermittent numbness in the second and third toes of his right foot at his September 2006 VA examination, the Veteran has been service connected for radiculopathy due to numbness and pain in his lower extremity.  Therefore, granting compensation for the same manifestations under a separate diagnosis and disability rating would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2016).  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran and his friend that his service-connected disorders are worse than the ratings he currently receives, including that his back and skin disabilities cause impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including back pain and skin irritation that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Board notes that the Veteran's TDIU claim for his service-connected disabilities was denied by the RO in a November 2006 rating decision and in a subsequent statement (SOC) of the case issued in November 2007.  Significantly, the Veteran did not file a substantive appeal to the SOC.  As such, the record does not suggest, and the Veteran does not specifically allege, that his service-connected back and skin disabilities rendered him unemployable - especially in light of the fact that the evidence of record indicates that the Veteran is gainfully employed as a security guard.  Therefore, Rice is inapplicable in this case.

Alternatively, the Board notes that in the context of increased rating claims, when entitlement or continued entitlement to a benefit in an increased rating cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  38 C.F.R. § 3.655 (2016).  In this case, the Veteran failed to attend his scheduled VA examination in August 2016 without an explanation or request for a new examination.  Therefore, the Board finds that the Veteran did not have good cause for his failure to appear and his increased ratings claims are also denied on this basis.  38 C.F.R. § 3.655 (2016).

Service Connection

The Veteran asserts that his right leg disorder was caused by or related to his active duty service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In this case, the Board determines that service connection should be granted.  Specifically, the evidence of record includes the Veteran's service treatment records which document that the Veteran had bones spurs in his right leg along with continuing reports of pain during service.  Moreover, the Veteran's credible statements regarding pain and related symptoms since service are supported by the post-service medical evidence which indicate that the Veteran has had bones spurs in his right leg since service.  

The medical evidence includes also includes a May 2004 VA examination which reflects that the Veteran had right leg bone spurs in-service.  However, while the examiner determined that the bones spurs were not due to injury, the evidence of record nevertheless supports a finding that the bones spurs occurred during active service.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a right leg disorder should be granted.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Specifically, the Board acknowledges the Veteran's assertion that his examinations were inadequate because his examinations were short in duration and that the examiners did not use proper techniques in assessing his disabilities.  Nevertheless,  upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in March 2016 for additional records (including x-ray reports) and a new VA examination.  As discussed, the Veteran was scheduled to undergo a more recent VA examination in August 2016, but failed to appear without good cause.  Moreover, while the RO did not obtain the requested x-ray reports from the VA medical center, this is of no prejudice to the Veteran because he has been granted service connection for his right leg disability.  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a right leg disability is granted.

A compensable rating for a skin disability is denied.

A rating in excess of 10 percent for a back disability is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


